Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 18-33 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to independent claim 31 (See Amendments filed 10 March 2022) overcome the claim objections set forth in the Ex Parte Quayle action dated 25 February 2022.
Independent Claim 18 recites limitations that include an automated storage and retrieval system comprising:
a rail system comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction, and
a second set of parallel tracks arranged in the horizontal plane and extending in a second direction that is orthogonal to the first direction,
wherein the first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each grid cell comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks; and
a plurality of stacks of storage containers arranged in storage columns located beneath the rail system,
wherein each storage column is located vertically below a grid opening;
wherein the automated storage and retrieval system further comprises:
a multi trolley vehicle for transporting storage containers between the storage columns and at least one deployment area,
the multi trolley vehicle being movable on any rail including:
on the rail system or in a horizontal plane above or below the rail system, on dedicated transport rails between the rail system and deployment area, on a double rail above or below the rail system or combinations thereof;
the deployment area provides direct access to an area outside the grid pattern formed by the first and second sets of tracks,
the multi trolley vehicle comprising:
a trolley assembly comprising a plurality of trolleys coupled to each other along at least one of the first direction and the second direction,
wherein each trolley provides at least one container volume for storing at least one of the storage containers and
wherein each trolley comprises moving devices allowing movement of the trolley assembly in at least one of the first direction and the second direction, and
wherein at least one of the trolleys comprises non-motorized moving devices, and
a first drive vehicle coupled to the trolley assembly, the first drive vehicle comprising motorized moving devices allowing self-propelled movement of the first drive vehicle and thereby the multi trolley vehicle in at least one of the first and second directions corresponding to the at least one of the first and second directions of the trolley assembly, such that the multi trolley vehicle is horizontally movable.  These limitations, alone and in 

Independent Claim 31 recites limitations that include a multi trolley vehicle for operation on an automated storage and retrieval system comprising:
a trolley assembly comprising a plurality of trolleys coupled to each other along at least one of a first direction and a second direction, and
a first drive vehicle coupled to the trolley assembly,
wherein the automated storage and retrieval system comprises:
a rail system comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction that is orthogonal to the first direction, wherein the first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells, each grid cell comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks; and
a plurality of stacks of storage containers arranged in storage columns located beneath the rail system, wherein each storage column is located vertically below a grid opening;
wherein the multi trolley vehicle is for moving storage containers between the storage columns and at least one deployment area, the deployment area provides direct access to an area outside the grid pattern formed by the first and second sets of tracks;
wherein the multi trolley vehicle is movable on any rail including:
on the rail system or in a horizontal plane above or below the rail system, on dedicated transport rails between the rail system and the deployment area, on a double rail above or below the rail system or combinations thereof;
wherein each trolley provides at least one container volume for storing at least one of the storage containers,
wherein each trolley comprises moving devices allowing movement of the trolley assembly in at least one of the first direction and the second direction, and
wherein at least one of the trolleys comprises non-motorized moving devices, and
the first drive vehicle comprising motorized moving devices allowing self-propelled movement of the first drive vehicle and thereby the multi trolley vehicle in at least one of the first and second directions corresponding to the at least one of the first and second directions of the trolley assembly,
wherein the multi trolley vehicle is horizontally movable.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 32 recites limitations that include a method of operating an automated storage and retrieval system, the automated storage and retrieval system comprising:
a rail system comprising a first set of parallel tracks arranged in a horizontal plane and extending in a first direction, and a second set of parallel tracks arranged in the horizontal plane and extending in a second direction that is orthogonal to the first direction,
wherein the first and second sets of tracks form a grid pattern in the horizontal plane comprising a plurality of adjacent grid cells,
each grid cell comprising a grid opening defined by a pair of neighboring tracks of the first set of tracks and a pair of neighboring tracks of the second set of tracks; and
a plurality of stacks of storage containers arranged in storage columns located beneath the rail system,
wherein each storage column is located vertically below a grid opening;
wherein the method comprises:
connecting a trolley assembly comprising a plurality of trolleys to at least a first drive vehicle comprising motorized moving devices to form a multi trolley vehicle, and
utilizing said multi trolley vehicle to transport the storage containers between the storage columns and at least one deployment area, the multi trolley vehicle being movable on any rail including:
on the rail system or in a plane horizontally above or below the rail system, on dedicated transport rails between the rail system and deployment area, on a double rail above or below the rail system or combinations thereof,
wherein the deployment area provides direct access to an area outside the grid pattern formed by the first and second sets of tracks.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 18, 2022